        Case 3:14-cr-00149-RS Document 73 Filed 11/20/19 Page 1 of 2



   George B. Newhouse, Esq. (State Bar No. 107036)
 1 gnewhouse@tocounsel.com
   THEODORA ORINGHER PC
 2 1840 Century Park East, Suite 500
   Los Angeles, California 90067-2120
 3 Telephone: (310) 557-2009
   Facsimile: (310) 551-0283
 4
   Attorneys for Defendant, Imran Husain
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
        NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
 9
10
     UNITED STATES OF AMERICA,,                         Case No. CR 14-149 RS
11                                                       $0(1'('
                     Plaintiff,                         [PROPOSED] ORDER FOLLOWING
12                                                      SENTENCING OF DEFENDANT
            vs.
13
     IMRAN HUSAIN,,
14
                     Defendant.
15
16
17         GOOD CAUSE APPEARING, and in order to implement the Court’s rulings that
18 occurred during the sentencing of the Defendant, IMRAN HUSAIN in open Court on
19 November 12, 2019, the Court ORDERS as follows:
20                 Defendant’s Bond shall be exonerated forthwith and all cash deposits SOXV
21                   ,QWHUHVWVKDOOEHUHWXUQHGWR'HIHQGDQW
22                 Defendant’s U.S. Passport in the possession of Pre-Trial Services shall be
23                   returned to Defendant.
24                 Any restrictions on Defendants’ travel, including international travel, are
25                   vacated per the Court’s Order exonerating bond, as well as any conditions of
26                   bail. Defendant shall comply with any and all instructions and procedures by
27                   his Probation Officer with respect to, inter alia, travel.
28
       1149241.1/22675.05003                                        Case No. CR 14-149 RS
         [PROPOSED] ORDER GRANTING STIPULATION PERMITTING TRAVEL OUTSIDE THE DISTRICT
         Case 3:14-cr-00149-RS Document 73 Filed 11/20/19 Page 2 of 2




 1           IT IS SO ORDERED.
 2
     Dated: November _,
                       __ 2019               _____________________________________
 3
                                             HON. RICHARD SEEBORG
 4
                                             UNITED STATES DISTRICT JUDGE
 5
 6
 7 APROVED AS TO FORM:
 8 /s/ Benjamin Kingsley
 9 BENJAMIN KINSGSLEY
10 Assistant U. S. Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        1149241.1/22675.05003                  2                     Case No. CR 14-149 RS
          [PROPOSED] ORDER GRANTING STIPULATION PERMITTING TRAVEL OUTSIDE THE DISTRICT
